Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-13 Filed06/26/18
                                       176 Filed   07/01/20 Page
                                                             Page1 1ofof2 2PageID
                                                                            PageID#:#:4338
                                                                                       7974



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                               X
    ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY
                                                                               )
    INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW
                                                                               )
    JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND
                                                                               )
    CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY
                                                                               )
    INSURANCE COMPANY, AND NORTHBROOK INDEMNITY COMPANY,
                                                                               )
                                       Plaintiffs,                             )
               -against-                                                       )
                                                                               )     17-CV-4275
    ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER               )    (LDH)(RML)
    BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,                )
    OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA                           )
    GORBACHEVA, LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY                         )   CERTIFICATE
    KHAIMOV, YEFIM KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA                )   OF DEFAULT
    MATLYUK, GREGORY MILLER, EDWARD MOLDOVANKSY, INESSA                        )
    MUCHNIK, SERGE OGAN, IGOR SARNOV, BRUNO SKAPARS, ACE                       )
    ORTHOPEDIC SERVICES, INC., ADVANCED ORTHOPEDIC SOLUTIONS INC.,             )
    ADVANCED PHARMACY, INC., ALMATCARE MEDICAL SUPPLY INC., AOM                )
    MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY INC., BA2RO INC., DAILY            )
    MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC., EAST 19 MEDICAL               )
    SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL MEDICAL SUPPLY,              )
    CORP., LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY INC., LIFE               )
    EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC., ORION SUPPLIES INC.,         )
    PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE MEDICAL SUPPLY INC.,              )
    SKAPARS HEALTH PRODUCTS INC., SMART CHOICE MEDICAL SUPPLY,                 )
    INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS, INC., WELL CARE           )
    MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ, GALA TRADING                )
    INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH 20 AND ABC                )
    CORPORATIONS 1 THROUGH 20,                                                 )
                                                                               )
                                      Defendants.                              )
                                                                               X


           I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

    District of New York, do hereby certify that Defendant DAILY MEDICAL EQUIPMENT

    DISTRIBUTION CENTER, INC. has not filed an answer or otherwise moved with respect to the

    above-captioned action as fully appears from the court file herein and from the Declaration of Lee

    Pinzow, annexed hereto.      The default of Defendant DAILY MEDICAL EQUIPMENT

    DISTRIBUTION CENTER, INC. is hereby noted pursuant to Rule 55(a) of the Federal Rules of

    Civil Procedure.




                                                                                                Exhibit 10
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-13 Filed06/26/18
                                       176 Filed   07/01/20 Page
                                                             Page2 2ofof2 2PageID
                                                                            PageID#:#:4339
                                                                                       7975




    Dated: Brooklyn, New York
              June 26
           ____________, 2018

                                                DOUGLAS C. PALMER, Clerk of Court


                                                By: _________________________
                                                      /s/Jalitza Poveda
                                                       Deputy Clerk




                                                                                  Exhibit 10
